DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 22, 26, 33-40, and 42 are objected to because of the following informalities:  
In claim 22, “a” should be changed to --the-- in line 4.
In claims 22, 26, and 33, “21” should be changed to --21,-- in line 1.
In claim 34, --an-- should be added before “environment” in line 9; and “an” should be changed to --the-- in line 14.
In claim 39, “34” should be changed to --34,-- in line 1.
In claim 42, “41” should be changed to --41,-- in line 1.
Claims 35-38 and 40 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 24, 25, 31, and 32 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent 11,280,684 [hereinafter ‘684]. 
Referring to claim 21 of the instant application, claim 13 of ‘684 (see base claim 1 and intervening claim 12 of ‘684) claims a temperature detector probe comprising:
a housing defining a bore extending longitudinally through the housing;
a pair of electrical connectors extending longitudinally through the bore;
a support cap disposed at a first end portion of the housing, wherein the support cap has a first surface facing the pair of electrical connectors (by facing the bore as in base claim 1 of ‘684, the first surface will face the pair of electrical connectors in the bore) and a second surface opposite of the first surface; and
a sensor comprising a resistance temperature detector (resistance element) disposed on the second surface of the support cap, the sensor being electrically coupled to the pair of electrical connectors;
wherein the support cap is positioned between the pair of electrical connectors and the sensor, and wherein the sensor forms a distal end of the temperature detector probe and is exposed to an environment (the second surface of the support cap on which the sensor is disposed is exposed to an environment [base claim 1 of ‘684]).

Referring to claim 24 of the instant application, claim 13 of ‘684 claims a probe having all of the limitations of claim 24 of the instant application, as stated above with respect to claim 21 of the instant application, wherein claim 13 of ‘684 claims that the resistance temperature detector includes a resistive element having a high temperature coefficient deposited on the support cap (see intervening claim 12 of ‘684).

Referring to claim 25 of the instant application, claim 13 of ‘684 claims a probe having all of the limitations of claim 25 of the instant application, as stated above with respect to claim 24 of the instant application, wherein claim 13 of ‘684 claims that the resistive element is selected from the group consisting of copper, nickel, nickel-iron, and platinum.

Referring to claim 31 of the instant application, claim 13 of ‘684 claims a probe having all of the limitations of claim 31 of the instant application, as stated above with respect to claim 21 of the instant application, wherein claim 13 of ‘684 claims that the housing defines one or more circumferential grooves (thermal breakers) along an exterior of the housing (see base claim 1 of ‘684).

Referring to claim 32 of the instant application, claim 13 of ‘684 claims a probe having all of the limitations of claim 32 of the instant application, as stated above with respect to claim 31 of the instant application, wherein claim 13 of ‘684 claims a continuous wall being provided between the one or more circumferential grooves (thermal breakers) and the bore (see base claim 1 of ‘684).

Claim 22 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of ‘684 in view of claim 8 of ‘684.
Referring to claim 22 of the instant application, claim 13 of ‘684 claims a probe having all of the limitations of claim 22 of the instant application, as stated above with respect to claim 21 of the instant application, except for a temperature insulating material being provided on the sensor, wherein the temperature insulating material is provided between the sensor and a surface being measured and the temperature insulating material forms a distal end of the temperature detector probe.
However, claim 8 of ‘684 claims that the probe has a temperature insulating material provided on the sensor (for detecting temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 of ‘684 by claiming that the probe has a temperature insulating material provided on the sensor, as in claim 8 of ‘684, in order to detect a temperature.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the temperature insulating material of claim 13 of ‘684 in view of claim 8 of ‘684 such that the temperature insulating material is provided between the sensor and a surface being measured and the temperature insulating material forms a distal end of the temperature detector probe in order to provide a desired response from the sensor when detecting a temperature, and since the location of the temperature insulating material claimed by applicant is considered to be nothing more than a design choice since the particular location claimed by applicant is nothing more than one of numerous locations on the sensor that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide as already claimed by claim 13 of ‘684 in view of claim 8 of ‘684.

Claim 23 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of ‘684 in view of U.S. Patent Application Publication 2010/0074299 to Nyffenegger.
Referring to claim 23 of the instant application, claim 13 of ‘684 claims a probe having all of the limitations of claim 23 of the instant application, as stated above with respect to claim 21 of the instant application, wherein claim 13 of ‘684 claims that the sensor includes a resistive element having a high temperature coefficient of resistance that is provided (disposed) on the support cap (see claim 12 of ‘684), but does not claim the sensor including a case and the resistive element disposed within the case, wherein the case is provided on the second surface of the support cap.
However, Nyffenegger discloses a temperature detector probe using a resistive element (8) disposed within a case for obtaining a faster response when detecting temperature (figure 1; paragraphs 12, 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 of ‘684 by claiming that the sensor includes a case and that the resistive element is disposed within the case, as suggested by Nyffenegger, in order to obtain a faster response when detecting temperature.
Furthermore, in claim 13 of ‘684 in view of Nyffenegger above, the case will be provided on the second surface of the support cap, which is the location of the sensor.

Claim 26 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of ‘684 in view of claim 2 of ‘684.
Referring to claim 26 of the instant application, claim 13 of ‘684 claims a probe having all of the limitations of claim 26 of the instant application, as stated above with respect to claim 21 of the instant application, except for the probe further comprising a pair of electrical pins extending through a second end portion of the housing and electrically coupled to the pair of electrical connectors.
However, claim 2 of ‘684 claims that the probe further comprises a pair of electrical pins extending through a second end portion of the housing and electrically coupled to the pair of electrical connectors (for detecting temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 of ‘684 by claiming that the probe further comprises a pair of electrical pins extending through a second end portion of the housing and electrically coupled to the pair of electrical connectors, as in claim 2 of ‘684, in order to detect a temperature.

Claim 27 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of ‘684 in view of claim 3 of ‘684.
Referring to claim 27 of the instant application, claim 13 of ‘684 claims a probe having all of the limitations of claim 27 of the instant application, as stated above with respect to claim 21 of the instant application, except for the pair of electrical connectors defining a pair of POGO pins that are electrically coupled to the sensor via the support cap, wherein the pair of POGO pins are configured to provide a biasing force against the support cap and the sensor.
However, claim 3 of ‘684 claims that the pair of electrical connectors define a pair of POGO pins that are electrically coupled to the sensor via the support cap (for detecting temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 of ‘684 by claiming that the pair of electrical connectors define a pair of POGO pins that are electrically coupled to the sensor via the support cap, as in claim 3 of ‘684, in order to detect a temperature.
Furthermore, POGO pins are known to provide a biasing force (as evidenced by U.S. Patent Application Publication 2018/0172521), which will provide a basing force against the support cap and the sensor in claim 13 of ‘684 in view of claim 3 of ‘684.

Claim 28 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of ‘684 in view of claim 4 of ‘684.
Referring to claim 28 of the instant application, claim 13 of ‘684 claims a probe having all of the limitations of claim 28 of the instant application, as stated above with respect to claim 21 of the instant application, except for the pair of electrical connectors defining a pair of wires that are electrically coupled to the sensor via the support cap.
However, claim 4 of ‘684 claims that the pair of electrical connectors define a pair of wires that are electrically coupled to the sensor via the support cap (for detecting temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 of ‘684 by claiming that the pair of electrical connectors define a pair of wires that are electrically coupled to the sensor via the support cap, as in claim 4 of ‘684, in order to detect a temperature.

Claim 29 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of ‘684 in view of claim 5 of ‘684.
Referring to claim 29 of the instant application, claim 13 of ‘684 claims a probe having all of the limitations of claim 29 of the instant application, as stated above with respect to claim 21 of the instant application, except for the support cap being made of a polyamide material.
However, claim 5 of ‘684 claims that the support cap is made of a polyamide material (for detecting temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 of ‘684 by claiming that the support cap is made of a polyamide material, as in claim 5 of ‘684, in order to detect a temperature.

Claim 30 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of ‘684 in view of claim 6 of ‘684.
Referring to claim 30 of the instant application, claim 13 of ‘684 claims a probe having all of the limitations of claim 30 of the instant application, as stated above with respect to claim 21 of the instant application, except for the support cap including two plated through-holes to electrically couple the pair of electrical connectors and the sensor.
However, claim 6 of ‘684 claims that the support cap includes two plated through-holes to electrically couple the pair of electrical connectors and the sensor (for detecting temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 of ‘684 by claiming that the support cap includes two plated through-holes to electrically couple the pair of electrical connectors and the sensor, as in claim 6 of ‘684, in order to detect a temperature.

Claim 33 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of ‘684 in view of claim 15 of ‘684.
Referring to claim 33 of the instant application, claim 13 of ‘684 claims a probe having all of the limitations of claim 33 of the instant application, as stated above with respect to claim 21 of the instant application, except for a signal processing circuit being electrically coupled to the sensor, wherein the housing defines a chamber at a second end portion of the housing, and the signal processing circuit is disposed at the chamber, and the pair of electrical connectors is electrically coupled to the signal processing circuit to communicably couple the sensor and the signal processing circuit.
However, claim 15 of ‘684 claims a signal processing circuit being electrically coupled to the sensor (see intervening claim 14 of ‘684), wherein the housing defines a chamber at a second end portion of the housing, and the signal processing circuit is disposed at the chamber, and the pair of electrical connectors is electrically coupled to the signal processing circuit to communicably couple the sensor and the signal processing circuit (for detecting temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 of ‘684 by claiming a signal processing circuit that is electrically coupled to the sensor, wherein the housing defines a chamber at a second end portion of the housing, and the signal processing circuit is disposed at the chamber, and the pair of electrical connectors is electrically coupled to the signal processing circuit to communicably couple the sensor and the signal processing circuit, as in claim 15 of ‘684, in order to detect a temperature.

Claim 34, 36, 37, and 40 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of ‘684 in view of claim 3 of ‘684.
Referring to claim 34 of the instant application, claim 13 of ‘684 (see base claim 1 and intervening claim 12 of ‘684) claims a temperature detector probe comprising:
a housing defining a bore extending longitudinally through the housing, wherein the housing has one or more circumferential grooves (thermal breakers) along an exterior of the housing;
a pair of electrical connectors extending longitudinally through the bore;
a support cap disposed at a first end portion of the housing, wherein the support cap includes a first surface facing the bore and a second surface exposed to an environment; and
a sensor comprising a resistance temperature detector (resistance element) disposed on the second surface of the support cap, the sensor generating a signal indicative of a temperature (it is an electrically coupled temperature sensor) and being electrically coupled to the pair of electrical connectors;
wherein the support cap is positioned between the pair of electrical connectors and the sensor, and the sensor forms a distal end of the temperature detector probe and is exposed to the environment.
Claim 13 of ‘684 does not claim that the pair of electrical connectors include a pair of POGO pins; wherein the pair of POGO pins are electrically coupled to the sensor via the support cap, and the pair of POGO pins provide a biasing force against the support cap and the sensor.
However, claim 3 of ‘684 claims that the pair of electrical connectors define a pair of POGO pins that are electrically coupled to the sensor via the support cap (for detecting temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 of ‘684 by claiming that the pair of electrical connectors include a pair of POGO pins that are electrically coupled to the sensor via the support cap, as in claim 3 of ‘684, in order to detect a temperature.
Furthermore, POGO pins are known to provide a biasing force (as evidenced by U.S. Patent Application Publication 2018/0172521), which will provide a basing force against the support cap and the sensor in claim 13 of ‘684 in view of claim 3 of ‘684.

Referring to claim 36 of the instant application, claim 13 of ‘684 in view of claim 3 of ‘684 claim a probe having all of the limitations of claim 36 of the instant application, as stated above with respect to claim 34 of the instant application, wherein claim 13 of ‘684 claims that the resistance temperature detector includes a resistive element having a high temperature coefficient deposited on the support cap (see intervening claim 12 of ‘684).

Referring to claim 37 of the instant application, claim 13 of ‘684 in view of claim 3 of ‘684 claim a probe having all of the limitations of claim 37 of the instant application, as stated above with respect to claim 36 of the instant application, wherein claim 13 of ‘684 claims that the resistive element is selected from the group consisting of copper, nickel, nickel-iron, and platinum.

Referring to claim 40 of the instant application, claim 13 of ‘684 in view of claim 3 of ‘684 claim a probe having all of the limitations of claim 40 of the instant application, as stated above with respect to claim 34 of the instant application, wherein claim 13 of ‘684 claims a continuous wall being provided between the one or more circumferential grooves (thermal breakers) and the bore (see base claim 1 of ‘684).

Claim 35 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of ‘684 in view of claim 3 of ‘684, as stated above with respect to claim 34 of the instant application, and further in view of Nyffenegger.
Referring to claim 35 of the instant application, claim 13 of ‘684 in view of claim 3 of ‘684 claim a probe having all of the limitations of claim 35 of the instant application, as stated above with respect to claim 34 of the instant application, wherein claim 13 of ‘684 claims that the sensor includes a resistive element having a high temperature coefficient of resistance that is provided (disposed) on the support cap (see claim 12 of ‘684), but does not claim the sensor including a case and the resistive element disposed within the case, wherein the case is provided on the second surface of the support cap.
However, Nyffenegger discloses a temperature detector probe using a resistive element (8) disposed within a case for obtaining a faster response when detecting temperature (figure 1; paragraphs 12, 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 of ‘684 in view of claim 3 of ‘684 by claiming that the sensor includes a case and that the resistive element is disposed within the case, as suggested by Nyffenegger, in order to obtain a faster response when detecting temperature.
Furthermore, in claim 13 of ‘684 in view of claim 3 of ‘684 and Nyffenegger above, the case will be provided on the second surface of the support cap, which is the location of the sensor.

Claim 38 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of ‘684 in view of claim 3 of ‘684, as stated above with respect to claim 34 of the instant application, and further in view of claim 6 of ‘684.
Referring to claim 38 of the instant application, claim 13 of ‘684 in view of claim 3 of ‘684 claim a probe having all of the limitations of claim 38 of the instant application, as stated above with respect to claim 34 of the instant application, except for claim 13 of ‘684 claiming that the support cap includes two plated through-holes to electrically couple the pair of electrical connectors and the sensor.
However, claim 6 of ‘684 claims that the support cap includes two plated through-holes to electrically couple the pair of electrical connectors and the sensor (for detecting temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 of ‘684 in view of claim 3 of ‘684 by claiming that the support cap includes two plated through-holes to electrically couple the pair of electrical connectors and the sensor, as in claim 6 of ‘684, in order to detect a temperature.

Claim 39 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of ‘684 in view of claim 3 of ‘684, as stated above with respect to claim 34 of the instant application, and further in view of claim 15 of ‘684.
Referring to claim 39 of the instant application, claim 13 of ‘684 in view of claim 3 of ‘684 claim a probe having all of the limitations of claim 39 of the instant application, as stated above with respect to claim 34 of the instant application, except for claim 13 of ‘684 claiming a signal processing circuit, wherein the housing defines a chamber at an end opposite of the sensor,  the signal processing circuit being disposed at the chamber, and the pair of electrical connectors being electrically coupled to the signal processing circuit to communicably couple the sensor and the signal processing circuit.
However, claim 15 of ‘684 claims a signal processing circuit (see intervening claim 14 of ‘684), wherein the housing defines a chamber at a second end portion of the housing (which is an end opposite of the sensor), and the signal processing circuit is disposed at the chamber, and the pair of electrical connectors is electrically coupled to the signal processing circuit to communicably couple the sensor and the signal processing circuit (for detecting temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 of ‘684 in view claim 3 of ‘684 by claiming a signal processing circuit, wherein the housing defines a chamber at a second end portion of the housing (which is an end opposite of the sensor), and the signal processing circuit is disposed at the chamber, and the pair of electrical connectors is electrically coupled to the signal processing circuit to communicably couple the sensor and the signal processing circuit, as in claim 15 of ‘684, in order to detect a temperature.

Claims 41 and 42 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of ‘684 in view of claim 9 of ‘684.
Referring to claim 41 of the instant application, claim 5 of ‘684 claims a temperature detector probe for detecting temperature of a surface of an object (see base claim 1 of ‘684), the temperature detector probe comprising:
a housing defining a bore extending longitudinally through the housing;
a support cap disposed at a distal end portion of the housing, wherein the support cap has a first surface facing the bore and a second surface opposite of the first surface and exposed to an environment, the support cap being formed of a polymeric material (polyamide); and
a sensor disposed on the second surface of the support cap.
Claim 5 of ‘684 does not claim the sensor being disposed directly on the second surface of the support cap, and the support cap being configured to align and support the sensor with the surface of the object.
However, claim 9 of ‘684 claims that the sensor is configured to directly contact (align and support) a surface of an object to measure a temperature of the object.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 5 of ‘684 by claiming that the sensor is disposed directly on the second surface of the support cap in order to directly contact the surface of an object, as in claim 9 of ‘684; and that the support cap is configured to align and support the sensor with the surface of the object, as in claim 9 of ‘684, in order to measure the temperature of the surface of the object.

Referring to claim 42 of the instant application, claim 5 of ‘684 in view of claim 9 of ‘684 claim a probe having all of the limitations of claim 42 of the instant application, as stated above with respect to claim 41 of the instant application, wherein claim 5 of ‘684 claims a pair of electrical connectors extending longitudinally through the bore, through the support cap, and electrically coupled to the sensor (see base claim 1 of ‘684).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,151,484 to Feehan et al [hereinafter Feehan].
Referring to claim 41, Feehan discloses a temperature detector probe (figures 1, 2b; column 1, lines 10-13; column 2, line 71-column 3, line 14; and column 3, lines 25-56) for detecting temperature of a surface of an object (1), the temperature detector probe comprising:
a housing (5) defining a bore extending longitudinally through the housing;
a support cap (11) disposed at a distal end portion of the housing (5), wherein the support cap (11) has a first surface facing the bore and a second surface opposite of the first surface and exposed to an environment, the support cap (11) being formed of a material having low thermal conductivity (column 3, lines 29-37); and
a sensor (19) disposed directly on the second surface of the support cap (11), wherein the support cap (11) is configured to align and support the sensor (19) with the surface of the object (1) (figure 1).
Feehan does not disclose the support cap being formed of a polymeric material.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the support cap of Feehan of a polymeric material since Feehan discloses that the support cap is formed of a material having low thermal conductivity, and the particular type of low thermally conductive material used to make the support cap is only considered to be the use of a “preferred” or “optimum” low thermally conductive material out of a plurality of well-known low thermally conductive materials that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 42, Feehan discloses a probe having all of the limitations of claim 42, as stated above with respect to claim 41, wherein Feehan further discloses a pair of electrical connectors (7, 9) extending longitudinally through the bore, through the support cap (11), and electrically coupled to the sensor (19).

Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the objections set forth in this Office action, and upon the proper filing of a terminal disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature detector probe comprising a sensor comprising a resistance temperature detector (RTD) disposed on the second surface of the support cap, wherein the support cap is positioned between the pair of electrical connectors and the sensor, and wherein the sensor forms a distal end of the temperature detector probe and is exposed to an environment (claim 21).
A temperature detector probe comprising a sensor comprising a resistance temperature detector (RTD) disposed on the second surface of the support cap, wherein the support cap is positioned between the pair of electrical connectors and the sensor, and the sensor forms a distal end of the temperature detector probe and is exposed to an environment (claim 34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/15/22